Citation Nr: 1217576	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-22 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar strain prior to December 19, 2007, in excess of 40 percent from December 19, 2007, through August 2, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for a cervical strain.  

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an initial compensable evaluation for migraine headaches.  

5.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) prior to August 3, 2010, and in excess of 10 percent thereafter.  

6.  Entitlement to an initial compensable evaluation for scar, residual of c-section and myomectomy.  

7.  Entitlement to an initial compensable evaluation for residuals of uterine fibroids with control of menometrorrhagia prior to December 19, 2007, and in excess of 30 percent on and after December 19, 2007.  

8.  Entitlement to an initial compensable evaluation for bilateral pes planus prior to December 19, 2007, and in excess of 10 percent on and after December 19, 2007.  

9.  Entitlement to service connection for HELLP syndrome. 

10.  Entitlement to service connection for tinnitus. 

11.  Entitlement to service connection for left carpal tunnel syndrome.  

12.  Entitlement to service connection for right carpal tunnel syndrome.

13.  Entitlement to service connection for a left ankle disability.  

14.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The issues of entitlement to an initial evaluation in excess of 20 percent for a lumbar strain prior to December 19, 2007, in excess of 40 percent from December 19, 2007, through August 2, 2010, and in excess of 20 percent thereafter, entitlement to an initial evaluation in excess of 10 percent for a cervical strain, entitlement to service connection for left carpal tunnel syndrome, right carpal tunnel syndrome, as well as a left ankle disability and a right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is shown to be manifested by a disability picture that more closely approximates that of a history of diastolic pressure predominantly 100 or more requiring continuous medication for control; however, it is not shown to have been manifested by systolic pressure approximating 200 or diastolic pressure approximating 110.

2.  The Veteran's migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.

3.  The Veteran's GERD has not manifested by considerable or severe impairment of health.

4.  Throughout the relevant period, the Veteran scar, residual of c-section and myomectomy has manifested by tenderness, but this scar has never been deep, met or exceeded an area or areas of 144 square inches (929 sq. cm.), or caused limitation of function or motion.

5.  Throughout the relevant period, the Veteran's residuals of uterine fibroids with control of menometrorrhagia has manifested by symptoms that have not been controlled by continuous treatment. 

6.  Prior to December 19, 2007, the Veteran's pes planus was moderate and manifested by pain on manipulation and use of the feet.

7.  From December 19, 2007, the Veteran's pes planus was severe and manifested by accentuated pain on manipulation of use and indications of swelling on use.  

8.  The competent and probative evidence does not establish that the Veteran has HELLP syndrome.

9.  It has been shown by competent and probative evidence that the Veteran has tinnitus attributable to service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent, but no greater, evaluation for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7101 (2011).

2.  The criteria for an evaluation of 30 percent, but no greater, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria have been met for an initial rating of 10 percent, but no higher, for GERD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).

4.  A 10 percent, but no greater, evaluation is warranted for the Veteran's scar, residual of c-section and myomectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

5.  A 30 percent, but no greater, evaluation is warranted for the residuals of uterine fibroids with control of menometrorrhagia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7699-7613 (2011).

6.  Prior to December 19, 2007, a 10 percent, but no greater, evaluation is warranted for pes planus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2011).

7.  From December 19, 2007, a 30 percent, but no greater, evaluation is warranted for pes planus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2011).

8.  Service connection for HELLP is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

9.  Service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection of tinnitus, considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126;

With respect to the claim for service connection of HELLP decided herein, the Veteran was provided pre-adjudication notice in an August 2004 letter.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Id.  

With respect to the claims for increased initial evaluations, in cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records and VA records, assisted her in obtaining evidence, afforded her physical examinations and obtained medical opinions related to the matters on appeal.  The Board finds that these examinations are thorough, and provide adequate clinical findings so as to allow the Board to adjudicate the issues addressed herein.  VA need not obtain an examination or opinion on the issue of service connection for HELLP syndrome as there is adequate lay and medical evidence of record to decide it, i.e. the Veteran's medical records and her lay statements indicating that she does not currently have HELLP syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

General Laws and Regulations, Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Hypertension

A 10 percent evaluation for hypertension requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101 (2011).

A December 1998 private treatment record documents that the Veteran had recently received a diagnosis of hypertension with blood pressures as high as 180/96.  Notably, she reported relief with medication.  

The Board has reviewed the Veteran's service treatment records and notes that as of September 2001 the Veteran's 5 day blood pressure average was less than 140/90 and her blood pressure then measured 121/90 and was controlled on medication.  See September 21, 2001, service treatment record. 

A May 11, 2003, service treatment record documents complaints of headaches and high blood pressure.  During triage, the Veteran's blood pressure measured from 161/205s systolic and 93-104 diastolic.  Several blood pressure readings are otherwise documented at this time, particularly 179/104, 167/100, 181/95, 173/98, 172/98, 179/93, 178/96, 185/102, 169/94, 161/101, 179/102 and 186/104.  When taken together, these readings average 176/98.

A May 15, 2003, service treatment record documents blood pressures ranging from 177-129/105-78 over 8 hours, with a high reading of 185/110, but that the readings were mostly in the low 160s/90-102.  A May 23, 2003, treatment record documents blood pressure readings on that day, as follows:  159/112, 165/106, 166/112, 164/98, 167/104, 166/111, 164/97, 155/100 and 158/98.  When taken together, these readings average 163/104.  Upon presentation to the emergency room, however, the Veteran's blood pressure was noted as 200/124, with repeat measurements of 188/111 and 153/105.  Apparently, after IV medication, the Veteran's blood pressure measured 164/98.

Subsequent service treatment records document hypertension, controlled on medication.  It is noted that the Veteran's hypertensive episodes occurred in the context of pregnancy, preeclampsia and HELLP syndrome.  

An October 2004 report of VA examination notes that the Veteran had been assessed as having hypertension since 1998.  At the time of the examination, the Veteran was on blood pressure medication, taking Maxzide, Zetia and metoprolol.  She denied any side effects from hypertension, such as dizziness, headaches, chest pain or other cardiovascular symptoms.  Her blood pressure measured 122/94 on the left and 140/88 on the right.

A May 2005 private treatment record from F.M., M.D. notes treatment for hypertension.  At this time, the Veteran's blood pressure measured 132/92.  

In her August 2005 Notice of Disagreement (NOD) the Veteran asserted that her condition warranted a higher evaluation.  She noted that there were several instances in which her diastolic readings had been over 100 and her systolic pressure had been over 160.  In particular, she referenced the instance when she developed HELLP syndrome and attached supporting documentation.  

Subsequent VA treatment records note treatment of hypertension.  An August 2005 outpatient follow-up note documents that the Veteran's home blood pressure readings were in the 130/80 range with a full dose of Maxide.  Hypertension was assessed and the Veteran's medication was changed.  A March 2006 VA note documents hypertension - "great" and that the Veteran's blood pressure then measured 122/68 with medication.  

In her April 2006 Substantive Appeal the Veteran again related that her blood pressure readings were, on occasion, higher than 100/160.  She particularly noted that during the time she had HELLP syndrome that her blood pressure readings were high, as outlined above.

In December 2007, the Veteran was afforded another VA examination.  At the time of the examination, the Veteran's blood pressure measured 118/72, 120/72 and 134/72.  The examiner noted that the Veteran's blood pressure seemed to be well-controlled on her current medication, although she had been on several medications.  

In August 2010, the Veteran was afforded another VA examination.  The examiner noted that the claims file was reviewed and that the Veteran was then on metoprolol, Maxzide and baby aspirin, with no side effects and moderately well-controlled blood pressure.  She had no chest pain, shortness of breath, orthopnea or dyspnea.  She had no history of heart attack or stroke.  Here blood pressure checks at home were generally in the 120s/70s.  She was able to perform her occupation and activities of daily living.  Upon examination her blood pressure measured 126/76, 126/74 and 126/76.

Resolving all doubt in the Veteran's favor, the Board finds that her hypertension more closely approximates the criteria for a 10 percent, but no greater, evaluation.  See 38 C.F.R. § 4.7.  It is notable to the Board that in August 2001 the Veteran's blood pressure measured 168/105 and that with treatment by medication, the Veteran's blood pressure lessened to being in the 140s/90s in September 2001.  Moreover, on at least one subsequent occasion the Veteran's systolic blood pressure was as high as 205 and her diastolic was as high as 112 in service.  However, documentation notes averages in the low 160s/90-102 and the highest readings, when taken together, average 163/104.  The evidence also shows that the Veteran has since required continuous medication for control of her hypertension and that her hypertensive episodes were exhibited in the context of pregnancy.  Therefore, the Board will resolve doubt in favor of the Veteran and grant a 10 percent evaluation.

A higher evaluation, however, is not warranted as her hypertension is well-managed with medication.  There are no systolic readings approximating 200.  Although a few diastolic readings approximated and exceeded 110, as explained above the diastolic readings do not predominate in this range.  This is true throughout the applicable period.  See Fenderson, supra.  Accordingly, a 10 percent, but no greater evaluation, is granted for hypertension.

Migraine Headaches

Diagnostic Code 8100 provides ratings for migraine headaches. Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensably (zero percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  38 C.F.R. § 4.124a.

Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

In October 2004 the Veteran was afforded a VA examination regarding her migraine headaches.  The examination report notes that the conducting examiner reviewed the claims file and that the Veteran's migraine headaches appeared to be stress related and occurred 2 to 3 times per month.  However, she reported that the headaches were not apparently severe enough to cause her to miss work.  In regards to symptoms, she complained that her eyes hurt and that she had tried treatment with Imitrex; however, the medication increased her hypertension.  Accordingly, she treated her headaches with over-the-counter medications, such as Tylenol.  

Examination of the head and neck was unremarkable.  The examiner assessed migraine headaches, occurring 2 to 3 times per month, controlled with over-the-counter medication and causing no missed work.  

Of record is a March 2005 private treatment record from F.M., M.D.  The record documents that the Veteran complained of early morning headaches on a daily basis for almost 2 months, as well as occasional blurry vision.  A CT scan of the brain performed contemporaneously was normal.

In her August 2005 NOD, the Veteran related that she disagreed with the noncompensable evaluation assigned for her migraine headaches.  She noted that she had such headaches occurring 2 to 3 times per month, controlled with over-the-counter medications; however, she disagreed that she had missed no work due to the condition.  In this regard, she explained that she had to miss several hours of work on several occasions due to having to be sent home or lie down at work until the symptoms resolved.  She related that it took twice the recommended dosage of over-the-counter medication to control her migraines.  

In December 2007, the Veteran was again afforded a VA examination.  During the examination, the Veteran reported that since 1998 she had been experiencing headaches in the occipital area, which would sometimes become central and sometimes would localize on the left or right.  She described the headaches as sharp and 10/10 in severity.  She described the pain as like someone had tied a string around her head and was squeezing.  She also reported photo and phonophobia during her headaches.  

In December 2010 the Veteran was last afforded a VA examination.   At this time, she reported similar headache symptomatology as before, but noted that in the past 2 years she had been under a tremendous amount of stress.  She complained of associated nausea, but no vomiting, blurring of vision, photophobia or phonophobia.  She related that during her headache episodes that she would have to lie down and take Aleve.  The attacks were described as prostrating in nature and each episode would last from 4 to 6 hours before she was also able to get up and take care of business.  She had missed about 2 to 3 days of work over the past year.  In regards to the history of headaches, the Veteran reported increased frequency of such episodes, occurring 2 to 3 times per month, generally related to stress.  The examiner assessed migraine with continued symptoms with episodes about 2 to 3 times a month with mild to moderate disability associated therewith.  

In resolving any doubt in the Veteran's favor, the Board finds that a 30 percent evaluation is warranted.  The Board notes that the Veteran is certainly competent to relay her observations regarding her migraine symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  She has competently and credibly related that she regularly has 2 to 3 migraine headaches per month and that during these instances she is required to rest and take medication.  She has related having such symptoms since the inception of her claim.  Under these circumstances, the Board finds that the Veteran's disability picture with respect to migraine headaches approximates the criteria that provide for a disability evaluation of 30 percent for prostrating attacks occurring on average once per month over the last several months.  This has been consistent through the course of the claim and appeal.  Fenderson, supra.

Entitlement to an initial evaluation in excess of 30 percent is not warranted for migraine headaches.  The evidence does not equate with the criteria requiring very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The Veteran does not have frequent headaches; they occur on average 2 to 3 times per month, consistent with the criteria for the currently assigned 30 percent evaluation.  Moreover, a VA physician has noted that they are mild to moderately disabling.  This statement by the VA physician is supported by the Veteran's ability to maintain her job, without much apparent interference.  This has been true throughout the course of the claim and appeal.  Accordingly, the claim is denied.  Fenderson, supra.




GERD

The RO has evaluated the Veteran's GERD under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011) by analogy.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin. See 38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7346 best approximates with the anatomical localization and symptomatology of the Veteran's GERD and that this disability is best evaluated under this Diagnostic Code.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114.

The Veteran received a VA examination in October 2004.  The examination report documents that the Veteran had a history of GERD and that the claims file was reviewed in conjunction with the examination.  At the time of the examination, the Veteran denied having any current symptoms as long as she continued Aciphex.  Without Aciphex, the Veteran had heartburn and except for citrus fruits and vegetables, she had no food intolerances.  Examination showed a soft, non-tender abdomen, without masses, organomegaly or hernias.  GERD, controlled on Aciphex was assessed.  

In her August 2005 NOD, the Veteran offered her reasons for desiring a compensable evaluation.  With respect to her GERD being controlled by medication, the Veteran related that this was the case most of the time, but that certain foods (oranges/orange juice, vegetables and spicy foods) would cause regurgitation, pain in her chest, arm and shoulder, in spite of the medication.  

An August 2005 VA outpatient follow-up note documents an assessment of GERD.  Also documented at this time was that omeprazole did not help as well as rabeprazole.  Accordingly, the Veteran's medication was changed to a trial of full dose ranitidine 300.  

A March 2006 VA treatment record notes that ranitidine was not helpful.  The Veteran's medications were changed once again.  

At VA examination in December 2007, it was noted that the Veteran's medication had been changed and that she had been on ranitidine and pantoprazole, which helped.  Nevertheless, the Veteran reported pain with eating certain types of food, especially spicy foods.  She denied any weight loss or change in the color of her stool.  EGD was normal and there was no evidence of increased severity of the condition.  

A February 2009 VA note documents GERD.  It also notes that GERD was well-controlled on Zantac and Prilosec.  She had no dysphagia and the December 2007 normal EGD was noted.  

In August 2010 the Veteran last received a VA examination to address the severity of her GERD.  At this time, the Veteran had complaints of heartburn and tended to avoid fried and spicy foods.  She also had pyrosis, but denied dysphagia or epigastric pain.  She had no hematemesis or melena.  She described symptoms of reflux associated with severe heartburn in the retrosternal area, as well as in the throat.  In regards to the throat, the Veteran reported that she had recently been seen by a private ENT and it was determined that she had laryngitis, associated with worsening reflux.  The Veteran had nausea, but no vomiting.  She had no recent hospitalization or surgery and had no history of esophageal trauma.  She had no issues with activities of daily living, but had missed about 7 to 8 days of work due to laryngitis.  Her general state of health was good and her nutrition was well maintained.  No signs of anemia or pallor were noted.  It was noted that she had gained about 30 pounds over the last 2 months after gallbladder surgery and was being evaluated by a private doctor.  

In resolving any doubt in the Veteran's favor, the Board finds that a 10 percent evaluation is warranted throughout the applicable period.  In this regard, the Veteran's GERD has consistently manifested by pyrosis (heartburn) and regurgitation, particularly when eating certain foods, as well as occasional sternal and arm pain.  Accordingly, the disability picture more closely approximates that for a 10 percent evaluation.  Fenderson, supra.  

Regardless of the severity and frequency of symptoms, in order to substantiate a higher evaluation either considerable or severe impairment of health must be shown as due to GERD.  Clearly, the Veteran's GERD has not had a considerable impact on her health such as to be quantified as considerable or severe.  Indeed, the Veteran's GERD is largely controlled on medication, and always has been.  Moreover, recent VA examination noted that the Veteran's general state of health was good and that her nutrition was well-maintained.  Accordingly, an evaluation in excess of 10 percent is not warranted.  Fenderson, supra.  

Scar, Residuals of C-Section and Myomectomy

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

The Board also notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (September 23, 2008).  Moreover, the Veteran has not requested review there under.  See 77 Fed. Reg. 2910-10 (January 20, 2012).
VA examination in October 2004 noted that the Veteran had a residual scar from a C-section.  The scar measured 12.5 centimeters and was well-healed.  It exhibited some decreased sensation from the umbilicus inferiorly to light touch.  The examiner assessed scar, C-section, Pfannenstiel, with cutaneous numbness below the umbilicis, but with protective sensation being present.  

In her August 2005 NOD, the Veteran offered her reasons for disagreeing with the noncompensable evaluation regarding the scar.  In this regard, she explained that the scar was not only the residual of a C-section, but also of a prior surgery, particularly a minilap myomectomy.  In this regard, the Veteran seemed to express disagreement not with the evaluation, but with the fact that she had been informed that the scar and initial surgery were unnecessary.  She related that the C-section "just added insult to injury" in that she was left with numbness in her lower stomach and a scar that was irritated easily if touched.  

On VA examination in December 2007, the examiner noted that the Veteran had a history of myomectomy, laparoscopy and C-section, which were all done through the same scar.  She then complained of numbness and irritation when her clothes would touch the scar.  Examination showed mild tenderness on palpation to the scar.  

On VA examination in December 2010 the Veteran continued to complain of discomfort on the site of the scar with associated numbness.  Examination showed that the scar was well-healed.  She denied discharge, infection, repeated trauma and related that the symptomatology of the scar had remained "pretty much" the same over the years, without any recent change.  There was no skin breakdown or limitation of motion of function due to the scar.  

Throughout the applicable period, a 10 percent, but no greater evaluation, is warranted.  The Veteran has consistently and competently complained of tenderness and sensitivity in this stable scar.  Jandreau, supra.  Moreover, repeated VA examination has shown that the scar is manifested by tenderness and measures 12.5 cm.  Under these circumstances, the Board finds that a 10 percent evaluation is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A higher evaluation is not warranted because the scars is not deep, does not meet or exceed an area or areas of 144 square inches (929 sq. cm.), is not unstable, and does not cause limitation of function or motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.  Accordingly, the Board finds that a 10 percent evaluation, but no greater, is warranted.  Fenderson, supra.

Uterine Fibroids with Control of Menometrorrhagia

The Veteran contends that a compensable initial rating is warranted for her uterine disorder.  Her condition is currently rated by analogy under Diagnostic Code 7699-7613 pertaining to a disease, injury, or adhesion of the uterus.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7613 best approximates with the anatomical localization and symptomatology of the Veteran's disorder and that this disability is best evaluated under this Diagnostic Code.

Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 through 7615), symptoms that do not require continuous treatment are assigned a noncompensable rating, symptoms that require continuous treatment are assigned a 10 percent rating, and symptoms that are not controlled by continuous treatment are assigned a 30 percent rating.  38 C.F.R. § 4.116.

In October 2004 the Veteran was afforded a VA gynecological examination.  The report notes that the Veteran then reported that she had an enlarged uterus and that the claims file documented a myomectomy through a minilap in May 1998.  The examiner noted that following the procedure, the Veteran had further problems with menorrhagia, and underwent a myomectomy laparoscopically in December 2000.  At the time of the examination, the Veteran reported that her periods were then normal.  She was the using a birth control patch.  She was gravida 1, para 1, AB zero, with no clots or cramps in her menses.  It was noted that the Veteran became pregnant in 2002 and delivered by C-section in May 2003.  Prior to delivery, the Veteran had eclampsia and was admitted for treatment of HELLP syndrome and it was noted that at the time of discharge her liver function tests were improving.  The Veteran denied any residuals from that medical condition at the time and subsequent laboratory tests were  normal.  Laboratory tests at the time of the examination were likewise unremarkable.  An abdominal and pelvic CT scan were normal.  The examiner assessed, uterine fibroids, status-post myomectomy, with control of menometrorrhagia, using birth control patches, with no residual. 

In her August 2005 NOD, the Veteran related that she disagreed with the noncompensable evaluation because birth control patches did not control the growth of uterine fibroids.  She noted that he was on birth control prior to the 2 surgeries that she had to remove the fibroids and that an ultrasound, performed after the second surgery, showed that a small fibroid had grown back.  She attached medical records dated in 2001 documenting this.  She related that although her periods were normal at the time of her VA examination, she recently experienced an increase in bleeding plagued by blood clots.  

Of record is a late August 2005 VA treatment record noting that the Veteran reported clots with her menses, reminiscent of when she had fibroids in the past.  She was concerned about the possibility of pregnancy.  A recent yeast infection was also noted.  Pelvic examination showed a modest amount of whitish discharge and a normal cervix.  

In furtherance of substantiating her claim, the Veteran submitted an August 27, 2005, report from Hillcrest Hospital pertaining to a complaint of abdominal pain.  A September 2005 private treatment record, related to this complaint, notes that the Veteran was there for a complaint of mild right lower quadrant pain.  The report   notes that the Veteran was well-appearing, well-nourished, alert and oriented times 3 and ambulatory.  Her abdomen was non-distended, soft and without hepatosplenomegaly and masses.  She had normal female external genitalia, no external lesions or sores, a normal urethra and no discharge.  The vagina was pink and shiny, with no lesions or cervical motion tenderness, and multiparous. 

In her Substantive Appeal, dated in June 2006, the Veteran related that she was concerned about remaining on the birth control patch, particularly in light of negative media reports.  She related that she felt that a 30 percent rating was more appropriate due to recurring fibroids with symptoms.  

On December 19, 2007, she was afforded another VA examination.  At the time of the examination,  a transabdominal and transvaginal pelvis ultrasound was performed.  This test revealed uterine fibroids and echogenic focus endometrial stripe and represented a small peri-endometrial fibroid or polyp.  

During VA examination, the Veteran related that she was fine while on the contraceptive patch.  However, recently, her contraceptive patch had been stopped due to an apparent recall thereof.  As such, she complained of increased bleeding, painful cramps during bleeding, increased clots and bleeding that lasted 7 days.  

A June 2009 VA treatment note documents that the Veteran had reportedly not had a problem with bleeding or fibroids until about one month prior.  Apparently, one month prior the Veteran noticed painful cramping and passed a golf ball sized blood clot.  This was a singular event and the Veteran denied any pain since the occasion.  As of the time of the examination, the Veteran had been on Depo-Provera for the past 6 months.  A pelvic ultrasound revealed a single fundal leiomyoma.  

A December 2009 VA gynecology note documents that the Veteran presented for a routine follow-up for a history of  fibroids and menometrorrhagia.  At this time, the Veteran had been on Depo-Provera for about one year, with her last injection in November 2009.  She continued to complain of intermittent spotting and bleeding and did not feel well on Depo-Provera and wanted to discuss surgical options.  She did not desire to have any more children. 

A June 2010 VA note documents that the Veteran had ceased Depo-Provera as of November 2009.  She went November to May 2009 without bleeding and then had spotting in June 2010.  The Veteran was prescribed Yaz for oral contraception and heavy bleeding.  

In August 2010 the Veteran was afforded a VA examination.  At this time, the Veteran continued to complain of having heavy irregular bleeding.  She had had no menstrual bleeding for several months, and then in May had 1 week of heavy bleeding.  It was noted that the Veteran may be a candidate for a hysterectomy.  

In resolving any doubt in favor of the Veteran, the Board finds that a 30 percent, but no greater, evaluation is warranted throughout the course of the present claim and appeal.  In this regard, the Board notes that although birth control apparently helped with the Veteran's symptoms, it did not control them.  It is notable that the Veteran has complained of a history of heavy and irregular bleeding, despite being on birth control, including Depo-Provera and Yaz, and that she may be a candidate for a hysterectomy.  In light of these facts, the Board finds that the Veteran's condition has manifested by symptoms that have not been controlled by continuous treatment.  Fenderson, supra.  Accordingly, a maximum 30 percent schedular evaluation is granted.

Pes Planus

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

Upon VA examination in October 2004, the Veteran complained of plantar fasciitis with spasms in her feet.  She complained of flat feet, even with arch support.  The examiner noted that the Veteran had been assessed as having pes planus in 1997 and plantar fasciitis in 2000, at which time she was fitted for orthotics. 

Examination noted that the Veteran was in no acute distress.  She had difficulty balancing on her right foot, but could balance on her toes and heels.  She had evidence of pes planus without deviation of the Achilles tendon.  An MRI of the right foot showed pes planus deformity, with an osteochondral lesion in the medial aspect of the talar dome, but no evidence of plantar fasciitis.  An MRI of the left food showed no plantar fasciitis or other abnormalities.  The examiner assessed plantar fasciitis, undocumented on bilateral MRI, but evidence of bilateral pes planus.  

A June 2005 VA podiatry record documents that the Veteran reported having had rigid inserts in the past with little relief.  She then presented wondering if there was a different kind of insert she could try.  No calluses or preulcerative lesions were noted on the lower extremities.  Examination showed non-flexible flatfoot deformity bilaterally.  There was no pain with range of motion or isolated manual muscle testing.  Custom molded orthotics were ordered.  

In her August 2005 NOD, the Veteran related that she had never been able to wear her orthotics, particularly the rigid ones, as they caused her more pain in her feet than not wearing them.  She explained that her feet were sore every day due to the amount of standing that was required of her.  She related that she often would get spasms in both of her feet, which would cause her to cry out in pain and debilitate her temporarily.  She noted that the pain would often interfere with her exercise regimen as she would experience pain and spasms after 15 to 20 minutes of exercise.  She noted that had had tried several different types of gel inserts, with no relief.  

The Veteran offered similar contentions in her July 2006 Substantive Appeal.  She also explained that her new softer orthotics were more tolerable; however, she continued to have pain and spasms when wearing them.  She requested a 50% evaluation based on these symptoms.  

In December 2007 the Veteran was again afforded a VA examination.  The examiner noted the Veteran's history and that she had recently been prescribed new orthotics.  The Veteran reported that her orthotics were more comfortable and that she was able to wear them 8 hours per day at work.  She complained of spasms, at a level of 10/10, and pain at a level of 8/10.  She complained of aggravation by standing for prolonged periods as well as wearing high heels.  She also complained that flexion of the feet seemed to aggravated the condition and that there was nothing that seemed to relieve the pain.  

Examination showed flat foot, even on non-weight bearing.  There was tenderness to palpation and the arch disappeared completely with weight bearing on the foot.  X-rays of the feet in both weight bearing and non-weight bearing showed evidence of severe bilateral pes planus, apparently more so in the right, with minor soft tissue swelling.  
 
An early October 2010 VA podiatry note documents that the Veteran then presented with a complaint of heel pain for the past 2 months that had gotten progressively worse over the past week.  She complained of pain when walking, with alleviation at rest.  She rated the pain as 8/10.  Examination noted that the muscle strength was 5/5 for all plantar flexors, dorsiflexors, inverters, and everters, bilaterally.  Her foot type was observed to be pronated with a lack of medial arches.  Plantar fasciitis was assessed.  The Veteran was prescribed orthotics and ibuprofen.  

In August 2010 the Veteran was provided a VA examination.  At this time, the Veteran complained of pain from walking and standing all day.  She described it as a discomfort on moving her toes.  She mainly complained of foot spasms, especially around the toes and the rest of the foot, that presented as a shooting pain lasting for a few seconds.  She complained that the shoe inserts did not help, but, in fact, made her symptoms worse.  She related that she tended to just wear flat wide shoes and avoided wearing heels.  She also complained of stiffness, swelling and fatigability, but no lack of endurance.  She complained of pain at rest, but worse pain with standing and walking, especially for standing more than an hour or walking more than a mile or so.  She complained of worse symptoms at the end of the day.  She did not describe any acute flare-ups.  There was no history of hospitalization or surgery.  There were no issues with activities of daily living and she had missed no days at work due to the condition.  

Physical examination noted that there was no functional loss related to anatomical condition.  There was no objective evidence of painful motion, but lateral malleolar edema was noted with tenderness to deep palpation bilaterally.  There was no instability.  Her gait was normal.  There was no abnormal shoe wear pattern indicating abnormal weight bearing.  She had flattening of the bilateral medial arches, which was a fixed effect and did not get better with raising her toes.  There was no valgus deformity and forefoot and midfoot alignment was normal.  X-rays showed a mild flatfoot deformity.  

Initially, the Board finds that an initial 10 percent evaluation is warranted through December 18, 2007.  In this regard, it seems clear to the Board, in light of the Veteran's statements, that her symptoms were not entirely relieved by orthotics.  Moreover, pain on manipulation and use of the feet was demonstrated.  Accordingly, the Board finds that prior to December 19, 2007, that the Veteran's condition warrants a 10 percent evaluation.  Fenderson, supra.

However, prior to December 19, 2007, the Board does not find that an evaluation in excess of 10 percent is warranted.  Prior to this time, the evidence does not demonstrate severe pes planus with accentuated pain on manipulation and use, characteristic callosities or indications of swelling on use such that a 30 percent evaluation would be warranted.  It certainly did not manifest by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  The Board acknowledges that the Veteran has consistently complained that her orthotics did not relive her condition.  However, even taking into account this assertion, the Board that the overall lay and medical evidence of record prior to December 19, 2007, does not present a disability picture consistent with more than a 10 percent rating.  Fenderson, supra.

However, from December 19, 2007, the Board does find that a 30 percent evaluation is warranted.  It is notable that upon VA examination at this time, that severe bilateral pes planus was assessed and that minor soft tissue swelling was noted on examination.  This, in conjunction with the Veteran's complaints of accentuated pain on use, approximates the criteria for a 30 percent evaluation, effective December 19, 2007.  Fenderson, supra.  

The Board does not, however, conclude that a 50 percent evaluation is warranted from December 19, 2007.  As noted above, the Veteran's condition has not manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  The Board acknowledges that the Veteran has consistently complained that her orthotics did not relive her condition, although it appears that she had some relief with soft orthotics.  However, in the absence of any objectively demonstrated evidence of any other criteria permitting a 50 percent evaluation the Board does not find that the criteria for such an evaluation have been met.  Fenderson, supra.  

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities addressed herein are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service Connection for HELLP Syndrome and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

HELLP

The Veteran seeks service connection for HELLP syndrome.  A review of her service treatment records documents that she had this condition during her 2003 pregnancy.  

In October 2004, the Veteran was afforded a VA examination.  The report of this examination documents that in May 2003 the Veteran had eclampsia and was admitted for treatment of a HELLP syndrome after the C-section delivery of her child.  The examiner noted that at the time of discharge for this condition, that the Veteran' liver function tests and anemia had improved.  The Veteran denied any current residuals from HELLP syndrome.  The examiner noted that subsequent lab tests were normal.  The examiner assessed, HELLP syndrome with no residuals. 

A March 2005 VA treatment note documents that the Veteran had a history of developing HELLP syndrome post partum.  The note also documents that the Veteran was at a high risk for the development of superimposed preeclampsia during a pregnancy, with the risk of stroke.  The note further documents that this would typically occur earlier in gestation and would subject a fetus to prematurity.  The Veteran was counseled that if she wished to proceed with conceiving that she should consult with a perinatologist well before conception.  VA notes document a history of HELLP, but no current diagnosis thereof.  

In her August 2005 NOD, the Veteran noted that she developed HELLP in service due to her service-connected hypertension.  She noted that although she did not have any current residuals, she was concerned about conceiving again due to the possibility of HELLP syndrome developing.  In her July 2006 Substantive Appeal, she further related that she did not feel that she should have to wait to conceive again in order to prove that HELLP syndrome would occur. 

The Board is sympathetic to the Veteran's concerns about developing HELLP syndrome should she wish to conceive.  Nevertheless, the requirement of current disability is satisfied when the claimant has a chronic disability at the time the claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence clearly shows that the May 2003 instance of HELLP syndrome was an acute occurrence and the Veteran does not contend otherwise, noting that she has no current residuals from this acute instance.  Accordingly, the claim must be denied.  Gilbert, supra.  

Tinnitus

The Veteran seeks service connection for tinnitus as secondary to her service-connected hypertension.  At VA examination in October 2004, tinnitus was not assessed and the Veteran did not apparently complain thereof.  

In her August 2005 NOD the Veteran noted that her claim had been denied as VA examination had not resulted in an assessment of tinnitus, particularly as a consequence of hypertension.  In this regard, the Veteran related that this was not true as she had ringing in her ears intermittently when her blood pressure was elevated.  She also noted that she would get a high-pitched ringing in her ears when she had a migraine headache.  

The Veteran is trained as an Audiologist.  See DD Form 214.  Thus, not only is she competent to relate her observations of symptomatology, she is also competent to assess tinnitus.  Jandreau, supra.  It thus appears to the Board that the Veteran has tinnitus as a consequence of hypertension.  Accordingly, the evidence is at least evenly balanced and the claim is granted.  Gilbert, supra. 



ORDER

Entitlement to an initial 10 percent, but no greater, evaluation is granted for hypertension, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial 30 percent, but no greater, evaluation is granted for migraine headaches, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent, but no greater, evaluation for GERD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent, but no greater evaluation for scar, residual of c-section and myomectomy, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial 30 percent, but no greater, evaluation for residuals of uterine fibroids with control of menometrorrhagia, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an initial 10 percent, but no greater, evaluation for bilateral pes planus prior to December 19, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.  

From December 19, 2007, and on, entitlement to an initial 30 percent, but no greater, evaluation for bilateral pes planus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for HELLP syndrome is denied.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

The Veteran seeks service connection for bilateral carpel tunnel syndrome.  A review of her service treatment records reveals that the Veteran was recommended to use wrist splints in regards to complaints regarding arm pain and numbness.  An EMG performed in service was technically within normal limits, but given the borderline findings and the clinical history, the study was felt to provide subtle electrophysiologic evidence consistent with a diagnosis of Median Mononeuropathy across the wrist (CTS) on the right.  See July 2002 records.  

In October 2004, the Veteran was afforded a VA examination.  The examination report notes that the claims file was reviewed in conjunction therewith and notes the Veteran's in-service history.  At this time, the Veteran was wearing a wrist splint on the left, which she related helped her symptoms.  Based on an examination and EMG study, the examiner assessed "[c]arpal tunnel syndrome, right and left, with no residual evidence objectively on EMG or physical."  The examiner did not attempt to account for the Veteran's symptoms, however.  The RO denied the claim for a lack of a current diagnosis.  Brammer, supra. 

In her August 2005 NOD the Veteran noted that she had been assessed as having carpel tunnel syndrome in service.  She noted that as the result of that diagnosis she was fit with a wrist brace for the left hand and continued to have intermittent tingling and numbness in her hands and fingers.  

In her July 2006 Substantive Appeal, the Veteran continued to complain of intermittent tingling and numbness in her hands and fingers.  She also requested further VA examination to resolve the apparent positive EMG findings in service and the negative VA EMG findings.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In light of the Veteran's request for re-examination and the fact that further examination is necessary to ascertain the etiology of the Veteran's claimed symptoms, the Board finds that the examination report is inadequate and must be returned.  38 C.F.R. § 4.2.

The Veteran has yet to be afforded a VA examination to address her claims for service connection of disabilities of the left and right ankle.  She has complained of swelling in the ankles in and since service, yet no diagnosis of any ankle disability appears in the record.  Under these circumstances, a VA examination is necessary to decide these claims.  McLendon, supra.

Lastly, the Board notes that a review of the record discloses that the Veteran possibly has neurologic complications related to her lumbar and cervical spine disabilities.  Upon VA examination in December 2007, EMG testing in these spinal segments was normal.  

On VA examination in August 2010, the Veteran complained of parasthesias in the arms and legs, but no other neurologic symptoms.  She was not, however, provided an EMG to address these symptoms.  Accordingly, the Board finds that the VA examination is inadequate and that it must be returned.  38 C.F.R. § 4.2.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of her claimed bilateral carpal tunnel syndrome.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral carpal tunnel syndrome, if diagnosed, is attributable to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  In any event, EMG testing to determine whether the Veteran has bilateral carpal tunnel syndrome must be performed in conjunction with this examination. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of her claimed bilateral ankle disability.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability/ies of the left and right ankles, is/are attributable to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

3.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of her service-connected low back and cervical spine disabilities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.
The examination report should specifically state the degree of disability present in the Veteran's low back and cervical spine and her current range of motion in these spinal segments, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected low back and cervical spine disabilities should be discussed and an EMG should be performed in conjunction with the examination.  The clinician should also discuss how the Veteran's disability impacts her daily activities of living. The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After completion of the above to the extent possible and any additional development of the evidence that the RO may deem necessary, the RO should review the expanded record and determine if the claims can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


